MEMORANDUM ***
Lino Mascarenhas, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) affir-mance of an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Avetova-Elisseva v. INS, 213 F.3d 1192, 1196 (9th Cir.2000), and we deny the petition for review.
The record does not compel the conclusion that Mascarenhas has shown either changed or extraordinary circumstances to excuse the untimely filing of his asylum application. See Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir.2007) (per curiam); see also 8 C.F.R. §§ 1208.4(a)(4), (5). Accordingly, we deny the petition for review as to Mascarenhas’ asylum claim.
*601Substantial evidence supports the IJ’s denial of Mascarenhas’ withholding of removal claim based on the IJ’s finding of changed country conditions. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002).
Finally substantial evidence supports the IJ’s conclusion that Mascarenhas has not shown that it is more likely than not that he will be tortured if returned to India. See Kumar v. Gonzales, 444 F.3d 1043, 1055-56 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.